Citation Nr: 1709025	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-34 739	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, currently rated 20 percent from August 26, 2015, and 10 percent prior to that date.

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to post-operative duodenal ulcer disease (duodenal ulcer disease), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).

3.  Entitlement to an extraschedular rating for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In the November 2009 rating decision, the RO denied the Veteran's claim for a higher schedular rating in excess of 40 percent duodenal ulcer disease.  In the October 2011 rating decision, the RO continued to deny an increased rating for post-operative, denied a rating in excess of 10 percent for hemorrhoids, and denied entitlement to a TDIU.  The Veteran timely appealed.

In October 2015, the RO awarded an increased rating of 20 percent for the Veteran's hemorrhoids, effective August 26, 2015.  Although the RO granted the maximum schedular rating, it was not granted for the entire appeal period, and the Veteran did not indicate that he was satisfied with this decision, thus, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the Detroit RO; a transcript of that hearing is of record.

In April 2016, the Board denied the Veteran's claim for a higher schedular rating in excess of 40 percent for duodenal ulcer and remanded the issue of a higher extraschedular rating for duodenal ulcer, as well as the Veteran's claim for a TDIU and higher rating for hemorrhoids.  The case has been returned to the Board for further appellate review.  

The Board additionally notes prior to certification of the issues to the Board, additional relevant medical evidence has been added to the record after the RO's last adjudication of the claims in the September 2016 supplemental statement of the case (SSOC).  However, given the favorable disposition of the claim for a TDIU, and the Board's decision on the claim for an increased rating for hemorrhoids results in the maximum schedular rating for the entire period on appeal for this disability, representing a full grant of the benefits sought as discussed below, the Veteran is not prejudiced by the Board considering such evidence in the first instance.


FINDINGS OF FACT

1.  Symptoms of the Veteran's hemorrhoids have more nearly approximated hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, throughout the appeal period, to include prior to August 26, 2015.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for service-connected hemorrhoids were met prior to August 26, 2015.  38 U.S.C.A. § 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

I.  Increased rating claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for an increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


The Veteran's hemorrhoids has been assigned a 10 percent evaluation prior to August 26, 2015, and the maximum 20 percent rating from that date, under 38 C.F.R. § 4.104, DC 7336.  Under that DC, A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.

On VA examination in May 2011, the Veteran reported hemorrhoids with itching, burning, pain, but no episodes of bleeding.  It was noted that the Veteran denied constipation, but his medication list included laxatives.  The examiner indicated that there were no hemorrhoids, anal fistula, or rectal strictures present.  The examiner opined that the Veteran has external hemorrhoids, but that it does not cause any functional impairment. 

An October 2011 VA treatment record reflects that the Veteran reported hemorrhoids with itching, and protrusion of tissue.  Physical examination of the Veteran revealed external hemorrhoid tissue.  There was no bleeding noted.  He was assessed with hemorrhoids and anal fissure.

During the Veteran's September 2012 hearing before the DRO, the Veteran reported bleeding for about the past months, protrusions, and blood in his stool. 

An August 2015 private treatment record noted second-degree hemorrhoids, anal pain, and fissure.

Based on the evidence of record, the Board finds that the maximum 20 percent rating is warranted for the period on appeal.  Here, the Veteran's has credibly testified that his hemorrhoids cause frequent bleeding and the October 2011 VA treatment record and August 2015 private treatment record provided an assessment of anal fissure, thus, the symptoms more nearly approximate the criteria for a 20 percent rating.

As the Veteran is receiving the maximum schedular rating under this diagnostic code for the entire appeal period, a higher schedular rating is not possible and further discussion in this regard is unnecessary.  The Board, however, has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Here, there is no indication that the Veteran's service-connected hemorrhoids warrant a higher or separate rating under any other potentially applicable diagnostic code.

Thus, the preponderance of the evidence indicates that the criteria for a disability rating of 20 percent, for the Veteran's service-connected hemorrhoids, have been met or approximated throughout the appeal period, to include prior to August 26, 2015.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected hemorrhoids to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The severity and symptomatology of the Veteran's hemorrhoids with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, as described above, the Veteran's hemorrhoids with persistent bleeding and fissure, is contemplated by the schedular rating under DC 7336.  As such, the Board finds that the Veteran's schedular rating is adequate to compensate him for his hemorrhoids and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, the Board is granting entitlement to a TDIU in the decision below.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.





II. TDIU

The Veteran contends that he is unable to work due to his duodenal ulcer disease.  The Veteran also contended during his September 2012 hearing that his hemorrhoids contributed to his unemployability.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is in receipt of a 40 percent schedular rating for his duodenal ulcer disease prior to July 21, 2016, and 60 percent from that date, and a 20 percent rating for his hemorrhoids during the entire appeal (as awarded above).  Here, he meets the minimum schedular requirements for TDIU benefits from July 21, 2016.  38 C.F.R. § 4.16(a)(3).  Although the Veteran did not meet the minimum schedular requirements for a TDIU prior to that date, under 38 C.F.R. § 4.16(b), all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability should be referred to the Director.   The Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  As discussed below, the Board has done so, the claim has been referred, the Director has considered the matter, and the claim is now back before the Board.

Turning to the evidence, a hospital discharge summary report shows the Veteran was admitted on April 1, 2009 for epigastric abdominal pain, nausea, and vomiting for the past two days.  During admission, the Veteran was unable to keep liquids or food down, noting that his "AAS showed partial SBO versus Ileus."  He was discharged on April 4, 2009, following improvement to include tolerating a diet.

A subsequent April 15, 2009 letter from Dr. M.S.M., of Henry Ford Medical Centers, reflects that the Veteran was admitted to the hospital on April 1, 2009 for suspected bowel obstruction that resolved over three days.  According to Dr. M., the Veteran was last examined by him on April 14, 2009, and "he appear[ed] to be doing fairly well but still [was] not quite up to par," noting the Veteran's 2006 EGD identified minimal biliary reflux with gastrojejunal ulceration apparently resolved. 

In May 2009, the Veteran underwent VA examination to determine the current severity of his duodenal ulcer disease.  The Veteran reported that he was diagnosed with peptic ulcer disease two years before and admitted to the hospital in April 2009 with a questionable partial bowel obstruction.  According to the Veteran's reports, his last endoscopy was in 2006, which identified biliary reflux with a resolved gastrojejunal ulcer.  He endorsed symptoms to include midepigastric pain, occasional nausea and reported having lost fifteen pounds over the last three to four months.  He also reported that he was currently not taking medication to treat stomach symptoms.  The VA examiner diagnosed a history of peptic ulcer disease and chronic anemia, finding that it was at least as likely as not that anemia was secondary to peptic ulcer disease.  The examiner also concluded that medication to include methadone and metformin to treat diabetes may have a potential effect on aggravating his stomach symptoms. 

A May 2010 Social Security Administration application for disability benefits reflects that the Veteran indicated that his neck disability, ulcer disease, and high blood pressure and cholesterol limited his ability to work.  The Veteran worked as a firefighter from 1988 to 2003, and as a driver from August 2005 to August 2009 when he stopped working.  The Veteran indicated that retired as a firefighter due to a job-related injury.  The Veteran indicated that he completed four years of college. The Veteran was awarded SSA disability benefits due to his back disability and diabetes mellitus. 

The Veteran submitted a claim for a TDIU in March 2011.

In May 2011, the Veteran underwent an additional VA examination.  He reported a partial gastrectomy in 1980 and treatment to include taking Prilosec and proton pump inhibitors, reporting that he had a good response to treatment without any side effects and also that his condition had improved since onset.  Additionally, he reported hospital admissions for nausea and vomiting diagnosed as gastritis.  He reported periods of incapacitation occurred four or more times a year for a duration of two days manifested by episodes of abdominal colic, nausea, vomiting, and abdominal distention.  He denied pain and endorsed weekly symptoms of diarrhea, nausea, and vomiting, which occurred between one and two hours following eating.  

According to the Veteran's reports, he experienced episodic diarrhea one to four times daily, and eight to to twelve times weekly.  The Veteran lost 10 percent of his weight compared to baseline.  It was also noted that in October 2009 he underwent upper endoscopy, which identified erythema and erosion near the anastomosis site with no evidence of recurrent ulcer.  The examiner characterized the Veteran's disability as mild to moderate and opined that as long as he continues medication for stomach symptoms he is able to handle daily activities, noting a history of diabetes treated with metformin.  The VA examiner indicated that the Veteran was unemployed and that his duodenal ulcer disease and hemorrhoids have no significant impact on his ability to work.

In a May 2011 statement from the Veteran's wife, she describes symptoms of his ulcer disease that she has witnessed during the past seven years, to include abdominal pain, vomiting, and weight loss and its functional impairment upon the Veteran's ordinary activity.

Undated private treatment records from Henry Ford Health System, received in November 2011, shows the Veteran was diagnosed with abdominal pain, vomiting, and acid reflux.  

November 2011 and September 2012 medical letters from Dr. J.F., a private clinician, explains that the Veteran severe peptic ulcer disease is disabling, which led to gastric surgery and caused abdominal distress and caused him to be underweight.  The clinician also noted that the Veteran is experiencing a difficult time gaining weight due to difficulty with various calorie supplements.  Dr. F. also explained the Veteran has diabetes with occasional hypoglycemic attacks and that he also is treated for anemia. 

A January 2014 private treatment record notes an order for gastrointestinal endoscopy and also that the Veteran was treated for anemia. 

An August 2014 private treatment record shows the Veteran presented with complaints of abdominal pain, nausea, and vomiting since 2:00 a.m. that morning. He was diagnosed with abdominal pain, nausea, vomiting, and diabetes status-post gastrectomy. 

A January 2015 stomach and duodenal Disability Benefits Questionnaire (DBQ) notes the Veteran's gastric ulcer and duodenal ulcer manifested by recurring episodes of severe symptoms to include nausea and vomiting.  Continuous abdominal pain occurred monthly, with partial relief by standard ulcer therapy. Moderate, less frequent symptoms of post-gastrectomy syndrome abdominal pain, and diarrhea were also noted.  The physician indicated that his hip disability and ulcer disease impacts his ability to work due to a few monthly attacks of vomiting and nausea, and the Veteran is afraid to work away from home because of his symptoms.  

A June 2016 DBQ indicates that the Veteran's ulcer disease is severe and that it impacts his ability to work based on a small bowel obstruction from June 2015 to June 2016 and that he went to the ER twice.  

As noted above, as the Veteran does not does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16 (a) for a TDIU for the period prior to June 21, 2016, thus, the Board remanded the TDIU claim in April 2016 to the RO for referral to the Director of Compensation Service for a determination on whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

In September 2016, the Director rendered a negative opinion as to consideration of a TDIU on an extra-schedular basis.  The Director found that the evidence does not reflect that the Veteran is unable to engage in substantially gainful employment due to his ulcer or hemorrhoids.  The Director noted that the Veteran has not worked in several years and retired from a prior job after twenty-two years due to an injury at work.  

In October 2016, the Veteran submitted an additional SSA claim for disability benefits in which he asserted that he is unable to work due to neck, diabetes mellitus ulcer disease, anemia, right hip, and heart disease. 

Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511 (a), 7104(a); 38 C.F.R. § 4.16 (b)).  Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) has been remanded and referred to the Director and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.  Cf. Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321 (b)(1)] on appeal").

Here, the evidence above reflects that the Veteran's duodenal ulcer disease significantly impair him physically and, therefore, preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and the education consistent with such employment.  Although the May 2009 and May 2011 medical opinions of record determined that the Veteran's symptoms from his service-connected duodenal ulcer disease was moderate, and does not cause significant functional impairment, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, the May 2009 and May 2011 VA examiners did not address the Veteran's report of functional effects of his duodenal ulcer disease, and did not discuss any of the lay or medical evidence that indicate that the Veteran experiences work limitations as a result of his severe symptoms, as noted in the evidence discussed above.  Thus, the Board assigns little probative value to these opinions.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  In addition, the November 2009 private physician indicated that the Veteran's duodenal ulcer symptoms were severe and disabling.  The January 2015 and June 2016 DBQs also indicated that the Veteran's symptoms were severe and had a significant impact on his ability to work.  Moreover, the Veteran has been hospitalized due to his symptoms, which also indicate the severity of his symptoms.  

Given the significant impairment caused by the Veteran's service connected duodenal ulcer, as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his education and limited occupational experience, the evidence is at least evenly balanced as to whether his service-connected duodenal ulcer disease preclude him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

With regard to the Veteran's claim for an extraschedular rating for duodenal ulcer, although the Court had previously indicated a TDIU grant did not render extraschedular moot, see Colayong v. West, 12 Vet. App. 524, 527 (1999) (VA "conceded . . . that the veteran's TDIU rating claim was a matter separate from the adjudication of his schedular or extraschedular rating claims and also that even if a TDIU rating is awarded, the veteran is still entitled to fair adjudication of those other claims"), it reached the opposite result in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  There, the Federal Circuit held that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  The Federal Circuit thus indicated that a grant of TDIU would result in a veteran being deemed to have total unemployability, with no "gap" to fill by § 3.321(b).  Thus, based on the more recent Federal Circuit case, the grant of TDIU has rendered the issue of extraschedular rating moot.

ORDER

Entitlement to a rating of 20 percent for hemorrhoids, prior to August 26, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU due to service-connected duodenal ulcer disease is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an extraschedular rating for duodenal ulcer is dismissed as moot.


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


